Name: Commission Regulation (EEC) No 2179/85 of 30 July 1985 amending Regulation (EEC) No 1343/85 as regards coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 85 Official Journal of the European Communities No L 203/59 COMMISSION REGULATION (EEC) No 2179/85 of 30 July 1985 amending Regulation (EEC) No 1343/85 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector Whereas the Management Committee for Cereals has not delivered an opinion within the time-limit set by its Chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4). Whereas, in the cereals sector, monetary compensatory amounts fixed in advance have been adjusted every year pursuant to Article 7 (2) of Commission Regula ­ tion (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts ^ and Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 1516/78 of 30 June 1978 on adjust ­ ments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (6); Whereas the adjustment of monetary compensatory amounts fixed in advance provided for under Article 7 (2) of Regulation (EEC) No 1160/82 replaces that provided for under Article 7 ( 1 ) of the same Regula ­ tion ; Whereas in the case of Greece, the adjustment of monetary compensatory amounts fixed in advance may for certain periods lead to the charging of amounts on imports and the granting of amounts on exports ; Whereas Commission Regulation (EEC) No 1343/85 Q, as last amended by Regulation (EEC) No 2157/85 (8), should be amended in consequence ; Article 1 Regulation (EEC) No 1343/85 is hereby amended as follows : 1 . The following Articles 4a and 4b are inserted : 'Article 4a In the cereals sector and by way of derogation from Article 4, the coefficient set out in Annex VI shall be applied to the monetary compensatory amounts, which have been fixed in advance during the periods referred to in the said Annex in the case of products referred to in Article 1 of Regulation (EEC) No 2727/75 with the exception of durum wheat and durum wheat groats and meal, in respect of operations the customs formalities for which are completed on or after 1 August 1985 . Article 4b In the case of Greece, the monetary compensatory amounts fixed in advance during the period 1 April 1985 to 12 May 1985 to which the corresponding coefficients set out in Annex VI have been applied shall be charged on imports and granted on exports in respect of operations the customs formalities for which are completed on or after 1 August 1985'. 2 . Annex VI is added in accordance with the Annex to this Regulation . (') OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . 3) OJ No L 132, 21 . 5 . 1983, p. 33 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1985 . (4) OJ No L 137, 27 . 5 . 1985, p . 1 . Is) OJ No L 134, 15 . 5 . 1982, p . 22. (*) OJ No L 178 , 1 . 7 . 1978 , p . 63 . 0 OJ No L 138 , 27 . 5 . 1985, p . 2. (8) OJ No L 202, 1 . 8 . 1985, p . 1 . No L 203/60 Official Journal of the European Communities 1 . 8 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1985 . For the Commission Frans ANDRIESSEN Vice-President 1 . 8 . 85 Official Journal of the European Communities No L 203/61 ANNEX ANNEX VI Adjustments to monetary compensatory amounts fixed in advance from 1 April 1985 (Article 7 (2) of Regulation (EEC) No 1160/82) Member State Adjustment coefficient to be applied to monetary compensatory amounts fixed in advance for the products listed in notes (a) to (g) (a) (b) (c) (d) (e) (f) (g) GERMANY 1 . 4 . to 31 . 7 . 1985 0,917758 0,981851 0,981995 0,981967 0,979855 0,904132 0,959606 NETHERLANDS 1 . 4 . to 31 . 7 . 1985 0,917758 0,981851 0,981995 0,981967 0,979855 0,904132 0,959606 FRANCE 1 . 4 . to 31 . 7 . 1985 0 0 0 0 0 0 0 ITALY 1 . 4 . to 23 . 7 . 1985 24. 7 . to 31 . 7 . 1985 0 0,481406 0 0,515026 0 0,515110 0 0,515087 0 0,513979 0 0,474259 0 0,503357 UNITED KINGDOM 1 . 4 . to 7 . 5 . 1985 8 . 4 . to 14 . 4 . 1985 15 . 4 . to 21 . 4 . 1985 22. 4 . to 31 . 7 . 1985 0 0,917758 0 0,917758 0 0,981851 0 0,981851 0 0,981995 0 0,981995 0 0,981967 0 0,981967 0 0,979855 0 0,979855 0 0,904132 0 0,904132 0 0,959606 0 0,959606 GREECE 1 . 4 . to 7 . 4 . 1985 8 . 4 . to 12 . 5 . 1985 13 . 5 . to 21 . 7 . 1985 22. 7 . to 23 . 7 . 1985 24. 7 . to 31 . 7 . 1985 0,222305 0,105873 0 0,074644 0,151037 0,237830 0,113267 0 0,079857 0,161585 0,237865 0,113284 0 0,079869 0,161609 0,237858 0,113281 0 0,079866 0,161604 0,237346 0,113037 0 0,079695 0,161259 0,219004 0,104302 0 0,073536 0,148795 0,232442 0,110701 0 0,078048 0,157924 (a) 10.01 B I , 11.01 A, 11.02 A I b), 11.02 B II a), 11.02 C I , 11.02 D I , 11.02 E II a), 11.02 i-7 I , 11.02.G I , 11.07 A I a), 11.07 A I b). (b) 10.02, 11.01 B, 11.02 A II , 11.02 B II b), 11.02 C II , 11.02 D II , 11.02 E II b), 11.02 F II . (c) 10.03 , 10.05 B, 11.01 C, 11.01 E I , 11.01 E II, 11.02 A III , 11.02 A V a) 1 , 1 1.02 A V a) 2, 1 1.02 A V b), 1 1.02 B I a) 1 , 1 1.02 B I b) 1 , 11.02 B II c), 11.02 C III , 11.02 C V, 11.02 D III , 11.02 D V, 11.02 E I a) 1 , 11.02 E I b) 1 , 11.02 E II c), 11.02 F III , 11.02 F V, 11.02 G II , 11.07 A II a), 11.07 A II b), 11.07 B, 17.02 F II a), 17.02 F II b), 23.07 B I a) 1 , 23.07 B I a) 2, 23.07 B I b) 1 , 23.07 B I b) 2, 23.07 B I c 1 , 23.07 B I c) 2 . 10.07 B, 10.07 C, ex 11.01 G, ex 11.02 A VII , ex 11.02 B II d), ex 11.02 C VI, ex 11.02 D VI , ex 11.02 E II d) 2, ex 11.02 F VII . However, the coefficients specified in this Regulation shall not be applied to products falling within subheadings 1 1 .07 A II a), 11.07 A II b) and 11.07 B exported during August and September 1985 under the arrangements specified in the last subpara ­ graph of Article 16 (4) of Regulation (EEC) No 2727/75. As regards the monetary compensatory amounts on products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coefficients shall only apply to the cereal component of the amount in question . (d) 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2, 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E I b) 2, 11.02 F IV. (e) 11.08 A I , 11.08 A IV, 11.08 A V, 17.02 B II a), 17.02 B II b), 21.07 F II , 23.03 A I. (f) 11.08 A III , 11.09 . (g) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A II b).